DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 10, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Perez (WO 02/06883 A2).
Regarding independent claim 1, Perez ‘883 teaches a shaped decellularized corneal lenticule comprising:
a lenticular body (Figures 3A-3J) derived from donor corneal tissue (Abstract; P2:L15-16; P5:L5-8; P9:L9-19) having an anterior surface that includes a Bowman's membrane from the donor corneal tissue (P9:L17-19; P9:L23 to P10:L6; P13:L14-16) and a posterior surface that is shaped to provide the lenticule with a desired shape (P13:L10-20 and Figures 3A-3J) for correcting an error in vision (Abstract; P8:L5-6; P8:L9-12; P9:L7-8; P10:L7-11; P11:L5; P13:L17-19; claim 18) upon intrastromal implantation (the lenticule includes stroma, therefore capable of intrastromal implantation, in order to maintain the natural order of the layers of the cornea); and 
wherein the corneal tissue is decellularized (Abstract; P8:L15-16; P14:L1-2; P15:L20 to P16:L24).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). With regards to statements of intended use and other functional statements (e.g., for intrastromal implantation; for correcting an error in vision upon intrastromal implantation; etc.), they do not impose any structural limitations on the claims distinguishable over the device of Perez ‘883, which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claim 2, Perez ‘883 teaches wherein the tissue of the lenticule is from 60% to 100% free of cellular material (the decellularization process of P8:L15-16; P14:L1-2; and P15:L20-P16:L24 will remove 60% to 100% of the cellular material, e.g., epithelium and stromal keratocytes). Notice, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Perez ‘883 teaches wherein said error in vision comprises an error in the refractive power of the cornea (Abstract; P8:L5-6; P8:L9-12; P9:L7-8; P10:L7-11; P11:L5; P13:L17-19; claim 18).  
Regarding claim 4, Perez ‘883 teaches wherein the lenticule has a diameter of about 0.5 mm to about 10 mm (P10:L7-9). Notice, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 5, Perez ‘883 teaches wherein the lenticule has a thickness of less than or about 350 micrometers (P10:L3-6; P10:L9-11). Notice, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Regarding claim 10, Perez ‘883 teaches wherein the lenticule is sterilized using a technique selected from the group consisting of sterilizing chemical agents or sterilizing radiation (P15:L13-18).
Regarding claim 21, Perez ‘883 teaches wherein the lenticule has a thickness less than or about 200 micrometers (P10:L9-11).  
Regarding claim 22, Perez ‘883 teaches wherein the lenticule has a thickness less than or about 100 micrometers (P10:L9-11).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (WO 02/06883 A2) in view of Sun et al. (US PG Pub No. 2012/0010728 A1).
Perez ‘883 discloses the invention as claimed, including the step of sterilization (P15:L13-18), except for particularly disclosing wherein the lenticule exhibits low immunoreactivity due to degradation of immunogenic epitopes.
Applicant should note that this claim recites product-by-process limitations, therefore, as long as the lenticule is able to exhibit low immunoreactivity the manner in which it occurs (i.e., degradation of immunogenic epitopes) is irrelevant. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different product." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, this is already known in the art. For example, Sun et al. ‘728 teaches an implant (Figure 1) that is formed from donor tissue ([0081]) treated with enzymes (enzymatic treatment – [0087]) in order to remove Alpha-GAL epitopes and neu5GC epitopes (i.e., degradation of immunogenic epitopes) and therefore for said implant to exhibit low immunoreactivity ([0085]-[0088]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an implant formed from donor tissue treated with enzymes (enzymatic treatment), as taught by Sun et al. ‘728, with the invention of Perez ‘883, in order to remove Alpha-GAL epitopes and neu5GC epitopes (i.e., degradation of immunogenic epitopes) and therefore for said implant to exhibit low immunoreactivity.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perez (WO 02/06883 A2) in view of Kern (US 4,676,790 A).
Perez ‘883 discloses the invention as claimed except for particularly disclosing wherein the posterior surface of the lenticule further comprises a crosslinking agent to promote adherence of the lenticule to a stromal bed. However, this is already known in the art. For example, Kern ‘790 teaches (Figures 6A-6C) utilizing sutures, laser welding, or the use of a crosslinking agent in order to bond a corneal inlay to corneal tissue for correcting or restoring vision of the patient (C4:L25-33 and L42-54). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of utilizing sutures, laser welding, or the use of a crosslinking agent, as taught by Kern ‘790, with the invention of Perez ‘883, in order to bond a corneal inlay to corneal tissue for correcting or restoring vision of the patient.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774